Citation Nr: 0031061	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
sesamoiditis of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
sesamoiditis of the left foot.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

The Board notes that during the pendency of the veteran's 
claims but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
law is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran contends that her service-connected sesamoiditis 
of the feet are more severely disabling than the current 
evaluations reflect.  In this regard, she maintains that they 
have increased in severity since her VA examination in 
October 1998.  The Board notes that the VA examination of the 
veteran's feet in October 1998 was part of a general medical 
examination and did not address all pertinent disability 
factors.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
issues on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and request her to provide 
copies of such records.

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
podiatrist to determine the extent of 
impairment from the veteran's service-
connected sesamoiditis of the feet.  Any 
indicated studies, including X-rays, 
should be performed.  The examiner should 
identify any objective evidence of pain.  
In addition, the examiner should identify 
all functional impairment due to the 
disabilities, to include functional 
impairment due to pain and pain 
(including pain on repeated use), 
weakness, excess fatigability, and 
incoordination.  If the veteran alleges 
flare-ups, the examiner should, to the 
extent possible, provide an assessment of 
the functional impairment present during 
flare-ups.  The examiner should also 
provide an opinion concerning the impact 
of each disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report must be 
typed.  

4.  Then, the RO should review the claims 
file and ensure that all development 
actions, including the medical 
examination and requested opinion, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
actions required to comply with the VCAA.

5.  The RO should then readjudicate the 
veteran's claims for evaluations in 
excess of 10 percent for sesamoiditis of 
the feet, to include consideration of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In readjudicating the claims 
on appeal, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should be 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until she is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


